DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-20 are withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2020.
Applicant’s election without traverse of Group II, claims 1-5 in the reply filed on 12/02/2020 is acknowledged. Claims 21-35 are new and directed to elected group II.

Drawings
Figure 2A and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1; line 2, recited the phrase “forming a driving-masses”, it is not clear that driving-masses is a singular part or plural parts. Whereas Fig. 3 shows that first and second driving mass 14a and 14b. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Coronato, US 2014/0116136.
Regarding claim 1, Coronato discloses; a method, comprising: 			forming a driving-masses (Fig. 8; driving mass 3a-3b and ¶ 0069) over a surface of a semiconductor substrate (Fig. 7b; 36); 								forming a driven-mass (Fig. 8; sensing mass 10a-10d and ¶ 0069-0070) over the surface of the substrate, the driven-mass including a central window (Fig. 8; open space inside sensing mass 10a-10d ); 										elastically coupling (Fig. 8; 39 and ¶ 0070) the driving-masses to the driven-mass; 													forming a plurality of sensing electrodes (Fig. 8; electrodes 12, 13a,13b and ¶ 0069) on the surface of the semiconductor substrate, the plurality of sensing electrodes being positioned (Fig. 8; electrodes 12, 13a,13b positioned around open space inside sensing mass 10a-10d) around a periphery of the central window of the driven-mass, the plurality of sensing electrodes being configured to be capacitively coupled (¶ 0056; electrode 12 form detection capacitors ….with fixed electrodes 13a,13b) to the driven-mass; 													forming a plurality of anchorage elements (Fig. 8; 32a, 32b and ¶ 0057) on the surface of the semiconductor substrate, each anchorage element being proximate (Fig. 8; 32a, 32b proximate to electrodes 12, 13a and 13b) a corresponding one of the plurality of sensing electrodes; 								forming a rigid structure (Fig. 8; 22 and ¶ 0057) within the central window of the driven-mass and over the semiconductor substrate; 							coupling (Fig. 8; 22 is coupled with sensing mass 10a-10d) a central portion of the rigid structure to the driven-mass; and 							
Regarding claim 2, Coronato discloses; coupling the central portion of the rigid structure to the driven-mass includes coupling elastic connection elements (Fig. 8; 37a, 37b and ¶ 0059) between the central portion of the rigid structure and the driven-mass.
Regarding claim 4, Coronato discloses; forming the plurality of anchorage elements on the surface of the semiconductor substrate includes forming each anchorage element (Fig. 8; 32a, 32b formed inside a region between electrodes 12, 13a and 13b of both side) on the semiconductor substrate within an envelope region of a corresponding of the plurality of sensing electrodes.
Regarding claim 5, Coronato discloses; the plurality of anchorage elements (Fig. 8; 32a, 32b positioned at the periphery of the open space inside sensing mass 10a-10d) around the periphery of the central window of the driven-mass.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coronato, US 2014/0116136, in view of Cazzaniga, US 2011/0154898.
Regarding claim 3, Coronato discloses; coupling end portions of the rigid structure to the plurality of anchorage elements includes coupling (Fig. 8; 22 is coupled with 32a, 32b by means of 34a, 34b) each end portion of the rigid structure to a corresponding anchorage element through an elastic element. 			Coronato substantially discloses the invention including the elastic element but is silent about an elastic decoupling element. However Cazzaniga’898 teaches that the first and third driving masses 2a, 2c are connected to the respective first and third sensing masses 9a, 9c by means of elastic decoupling elements 32 (¶ 0057).			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Coronato by providing an elastic decoupling element, as taught by Cazzaniga’898, since the elastic decoupling elements substantially enable decoupling of the yaw-sensing movement of the second and fourth driving masses from the driving movement by limiting, during the yaw-sensing oscillation, the movement of the driving electrodes (¶ 0059). 

Claims 21-22, 24-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cazzaniga, US 2013/0008251, in view of Coronato, US 2014/0116136.
Regarding claim 21, Cazzaniga’251 discloses; a method, comprising: 		forming a first plurality of electrodes (Fig. 5, 1; driving electrodes 14a, 14b and ¶ 0014) on a substrate; 									forming a first mass (Fig. 5; mass 3 aligned with driving electrodes and ¶ 0041) that is aligned with the first plurality of electrodes; 					
Regarding claim 22, Cazzaniga’251 discloses; 						forming a second mass (Fig. 5; 15-15b and ¶ 0042);					Cazzaniga’251 substantially discloses the invention including a rigid element and a plurality of anchorage elements but is silent about forming a second plurality of anchorage elements on the substrate; and coupling the second mass and the second plurality of anchorage elements to each other with a third plurality of elastic elements. However Coronato teaches about forming a second plurality of anchorage elements (Fig. 8; 7a and ¶ 0055) on the substrate; and coupling the second mass and the second plurality of anchorage elements to each other with a third plurality of elastic elements (Fig. 8; 8a couples 3a-3b with 7a and ¶ 0055). 							It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cazzaniga’251by providing forming a second plurality of anchorage elements on the substrate; and coupling the second mass and the second plurality of anchorage elements to each other with a third plurality of elastic elements, as taught by Coronato, to provide MEMS biaxial gyroscope, sensitive to angular velocities about the axis of roll and the axis of pitch (¶ 0073). 
Regarding claim 24, Cazzaniga’251 discloses; 	forming a second plurality of electrodes (Fig. 5; 20) that are coupled to the second mass; and forming a third plurality of electrodes (Fig. 5; 22a-22b) that are coupled to the substrate.
Regarding claim 25, Cazzaniga’251 discloses; at least one electrode of the third plurality of electrodes is positioned (Fig. 5; 22a positioned between two 20) between two electrodes of the second plurality of electrodes.
Regarding claim 26, Cazzaniga’251 discloses; the first mass is configured to rotate (Fig. 5; Ωa ; rotary motion of driving mass 3 and ¶ 0015) around an axis extending in a first direction, the first mass being aligned with the first plurality of electrodes in the first direction (Fig. 5; Ωa over XY axis).
Regarding claim 27, Cazzaniga’251 discloses; a method, comprising: 	forming a first plurality of electrodes (Fig. 13, 1; driving electrodes 14a, 14b and ¶ 0014) on a substrate; 									forming a first mass (Fig. 13; mass 3 and ¶ 0041); 						forming a first opening (Fig. 13; through opening 34 and ¶ 0041) in the first mass; 	forming a first plurality of anchorage elements (Fig. 13; 7a’ and ¶ 0043)  on the substrate, the first plurality of anchorage elements being aligned (Fig. 13; 7a’ aligned with opening 34)  with the first opening; 								forming a rigid element (Fig. 13, 6; 35 and ¶ 0042) that are aligned (Fig. 13;  aligned with opening 34) with the first opening; and 					elastically coupling (Fig. 13, 6; 36 and ¶ 0042) the rigid element to the first mass.		Cazzaniga’251 substantially discloses the invention including a rigid element and a plurality of anchorage elements but is silent about that a first mass directly overlies the first plurality of electrodes, plurality of rigid elements and coupling the plurality of rigid elements and the first plurality of anchorage elements. 				However Coronato teaches about a first mass directly overlies (Fig. 7; sensing mass 10a-10d overlies fixed electrode 13a and ¶ 0063) the first plurality of electrodes, plurality of rigid elements (Fig. 9; 22a, 22b and ¶ 0076) and elastically coupled plurality of rigid elements with anchorage element (Fig. 9; 32a, 34a and ¶ 0076).			
Regarding claim 28, Cazzaniga’251 discloses; forming a second opening (Fig. 13; opening for mass 46a and ¶ 0066), a third opening (Fig. 13; opening for mass 46b and ¶ 0066), a fourth opening (Fig. 13; opening for mass 46c and ¶ 0066), and a fifth opening (Fig. 13; opening for mass 46d and ¶ 0066) in the first mass.
Regarding claim 29, Cazzaniga’251 discloses; the first opening is positioned between (Fig. 13; opening 34 is between opening for mass 46a and opening for mass 46b) the second opening and the third opening, and is positioned between (Fig. 13; opening 34 is between opening for mass 46c and opening for mass 46d) the fourth opening and the fifth opening.
Regarding claim 30, Cazzaniga’251 discloses; the first opening, the second opening, and the third opening are positioned between (Fig. 13; opening 34, opening for mass 46a and opening for mass 46b are between opening for mass 46c and opening for mass 46d) the fourth opening and the fifth opening.
Regarding claim 31, Cazzaniga’251 discloses; forming a second mass (Fig. 13; mass 46a and ¶ 0066) that is aligned with the second opening; forming a third mass (Fig. 13;  mass 46b and ¶ 0066) that is aligned with the third opening; forming a fourth mass (Fig. 13;  mass 46c and ¶ 0066) that is aligned with the fourth opening; and 
 Regarding claim 32, Cazzaniga’251 discloses; elastically coupling (Fig. 13;  elastic element 47 and ¶ 0066) the second mass, the third mass, the fourth mass, and the fifth mass to the first mass.
Regarding claim 33, Cazzaniga’251 discloses; forming a second mass (Fig. 13; mass 46a and ¶ 0066);										Cazzaniga’251 substantially discloses the invention including a rigid element and a plurality of anchorage elements but is silent about forming a second plurality of anchorage elements on the substrate; and elastically coupling the second mass to the second plurality of anchorage elements. However Coronato teaches about forming a second plurality of anchorage elements (Fig. 8; 7a and ¶ 0055) on the substrate; and elastically coupling (Fig. 8; 8a couples 3a-3b with 7a and ¶ 0055) the second mass to the second plurality of anchorage elements.								It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cazzaniga’251by providing forming a second plurality of anchorage elements on the substrate; and elastically coupling the second mass to the second plurality of anchorage elements, as taught by Coronato, to provide MEMS biaxial gyroscope, sensitive to angular velocities about the axis of roll and the axis of pitch (¶ 0073). 
Regarding claim 35, Cazzaniga’251 substantially discloses the invention including the rigid element and a plurality of anchorage elements but is silent about forming a second plurality of electrodes that are coupled to the second mass; and .

Allowable Subject Matter
Claims 23 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729